McCay, Judge.
The bill in this case shows no legal reason why the solemn judgment of the Court, in the creditor’s bill or bill for marshalling the assets of the estate, should be set aside. In such a bill, all the parties in interest are presumed to have been parties. This bill does not allege to the contrary, or that there was any fraud or other reason why the judgment, solemnly had upon, all the issues arising upon the distribution of the assets of the estate, should be opened. No rule is better settled, nor is there one more consonant with the *390public interest, than the settled doctrine that the judgment of a Court upon a matter in issue between the parties, is conclusive of their rights. It may be that the judgment was not a proper one; but the law furnishes the means for its correction, if wrong, by writ of error, and it would be a reckless disregard of the public interests, as well as a violation of the rights of parties, to permit a matter settled by a judgment, to be opened and reinvestigated, unless there was fraud, accident, etc. A mere failure to set up a right when the issue involves it, is not a ground for opening the judgment. The complainant must show fraud, accident, etc., unmixed with any negligence upon his part. The fact that the General Assembly has passed a new law upon the subject of the homestead, cannot affect the question. Even if it were competent for the General Assembly to alter, by its Acts, the rights of the parties as fixed by the judgment, the Act of 1870 is not, in its terms, retrospective, so as to apply to a case settled by a solemn decree of a Court of equity. The settled rule for the construction of statutes, is not to give them a retrospective operation, unless the language so imperatively requires.
Judgment affirmed.